*261Appeal from dismissal of petition for writ of mandamus against the Insurance Commissioner certified to the Law Court under R. S., c. 129, § 17, et seq.
The single justice in substance concluded (1) that the petitioner asserted an alleged claim against the Life Insurance Company; (2) that R. S., c. 60, § 62, provided a right of action on such a claim; (3) that the Insurance Commissioner was under no duty to entertain or to hold a hearing upon the claim; and (4) that if the petition was to be considered not as a mandamus petition but as an appeal from a decision of the Insurance Commissioner, it was filed after the expiration of the thirty-day period. R. S., c. 60, § 350.
As the single justice said, in dismissing the petition, “Mandamus is an extraordinary measure and a remedy to be employed only where there is no other legal resource and where the process will be effective. Dorcourt Co. v. Great Northern Paper Co., 146 Me. 344; Steves v. Robie, 139 Me. 359.”
The entry will be

Appeal denied.